Citation Nr: 0722235	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  05-05 503	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.	Initial evaluation of service-connected low back 
myofascitis, currently evaluated as 20 percent disabling.  

2.	Service connection for bilateral tendonitis, upper 
extremities, as secondary to the service-connected disability 
of low back myofascitis.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from March 1988 to July 1995.                   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in September 
2001 and February 2005 of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Sioux Falls, South Dakota.  


FINDINGS OF FACT

1.	The veteran's low back disorder is not productive of 
ankylosis, vertebra fracture, pronounced intervertebral disc 
syndrome symptomatology, incapacitating episodes, or 
prescribed bed rest, but is productive of pain and limitation 
of motion.    

2.	The preponderance of the medical evidence of record 
indicates that the veteran's bilateral tendonitis, upper 
extremities, is not related to his service-connected low back 
disorder.  


CONCLUSIONS OF LAW

1.	The criteria for a rating in excess of 20 percent, for the 
veteran's service-connected low back disorder, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292-5295 (2003); 38 C.F.R. § 4.71a, General 
Rating for Diseases and Injuries of the Spine (2006).

2.	A bilateral tendonitis disorder of the upper extremities 
was not incurred in or aggravated by active service, may not 
be presumed related to service, and is not proximately due to 
a service-connected disorder.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.310 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased rating for his low back 
disorder, and is seeking service connection for an upper 
extremities disorder.  In the interest of clarity, the Board 
will initially discuss whether these claims have been 
properly developed for appellate purposes.  The Board will 
then address the merits of the claims, providing relevant VA 
law and regulations, the relevant facts, and an analysis of 
its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
from VA dated in March 2001, September 2002, and November 
2004.  38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  VA informed 
the veteran of the evidence needed to substantiate the 
claims.  VA requested from the veteran relevant evidence, or 
information regarding evidence which VA should obtain for the 
veteran (the Board also finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims).  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (veteran should be notified that he should 
submit any pertinent evidence in his possession).  VA advised 
the veteran of the respective duties of the VA and of the 
veteran in obtaining evidence needed to substantiate his 
claims.  And VA provided notification to the veteran prior to 
the initial adjudications of the claims here.  See Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (VCAA notice 
must be provided to a claimant before the initial unfavorable 
RO decision).  

The Board notes a deficiency with VCAA notification, however.  
VA has not yet notified the veteran with respect to 
disability ratings and effective dates for the award of VA 
benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), and Mayfield, supra. Nevertheless, the Board finds 
that any presumed prejudice incurred by the veteran as a 
result of this incomplete notice has been rebutted by the 
record, and that proceeding with a final decision is 
appropriate here.  See Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007).  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328.  
As will be noted below, the veteran's claims will be denied.  
No increased ratings or new effective dates will be assigned 
here therefore.  As such, the veteran has not been prejudiced 
by the incomplete notice in this matter.  

The Board finds that VA satisfied VCAA notification 
requirements.  

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  In this matter, the Board finds that VA's duty to 
assist has been satisfied as well.  The RO obtained medical 
records relevant to the appeal.  The RO provided the veteran 
with an opinion of a VA compensation examiner even though the 
veteran refused to attend scheduled VA compensation 
examination.  See 38 C.F.R. § 3.655.  The Board sought and 
obtained a medical opinion from a specialist with the 
Veteran's Health Administration (VHA).  And the Board 
provided the veteran with two hearings at which the veteran 
voiced his contentions.    

Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA.

II.  The Merits of the Claim for Increased Rating

The veteran claimed service connection for a low back 
disorder in October 1995.  The RO denied his claim in an 
unappealed October 1995 rating decision.  In September 2000, 
the veteran filed a claim to reopen his service connection 
claim for a low back disorder.  The RO denied his claim in a 
September 2001 rating decision that the veteran appealed to 
the Board.  

In September 2004, the Board reopened the veteran's claim, 
and found service connection warranted.  The RO implemented 
the Board's service connection finding in a September 2004 
rating decision, finding the veteran's low back disorder 
(i.e., myofascitis) 20 percent disabling from the date of his 
claim to reopen in September 2000.  The veteran filed a 
notice of disagreement with this decision and argued for a 
higher disability evaluation.  The veteran ultimately 
appealed this issue to the Board in February 2005, 
maintaining that his back disorder disables him to such an 
extent that an increased evaluation is due here.  

The Board disagrees with the veteran's contentions in this 
matter.  For the reasons set forth below, the Board finds a 
rating in excess of 20 percent unwarranted at any time since 
the veteran's September 2000 claim to reopen.  See Fenderson 
v. West, 12 Vet. App. 119 (1999) (in cases where the original 
rating assigned is appealed, consideration must be given to 
whether a higher rating is warranted at any point during the 
pendency of the claim).    

At the outset, the Board notes that the veteran refused to 
attend VA compensation examinations for his service-connected 
low back disorder.  Pursuant to 38 C.F.R. § 3.655, the Board 
is directed to deny this claim.  38 C.F.R. § 3.655; see also 
38 U.S.C.A. § 5107(a) (claimant has responsibility to present 
and support a claim for VA benefits); Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991) (the duty to assist in development 
of a claim is not "a one way street").  Nevertheless, even 
if the Board were authorized to address this claim, an 
increased rating would not be authorized.  As detailed below, 
based on the available evidence of record a rating in excess 
of 20 percent would not be warranted here.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b).   

Disabilities of the back are rated under 38 C.F.R. § 4.71a 
(2006).  Service connection is currently in effect for low 
back myofascitis under Diagnostic Code 5299-5295.  Diagnostic 
Code 5299 represents an unlisted disability requiring rating 
by analogy to one of the disorders rated under 38 C.F.R. § 
4.71.  See 38 C.F.R. § 4.27.  In this matter, the RO has 
found DC 5295, which addresses lumbosacral strain, as the 
most analogous to the veteran's service-connected low back 
myofascitis.    

The Board notes that the medical evidence of record indicates 
that the veteran also has lumbar degenerative disc disease.  
As it is not clear whether this disorder relates to the 
veteran's service-connected myofascitis, the Board will 
consider the symptomatology associated with this other 
disorder when considering whether an increased rating is due 
here.  See Mittleider v. West, 11 Vet. App. 181 (1998) (when 
it is not possible to separate the effects of a service-
connected condition from a nonservice-connected condition, 38 
C.F.R. § 3.102, which requires that reasonable doubt on any 
issue be resolved in favor of the veteran, dictates that such 
signs and symptoms be attributed to the service-connected 
condition).    

During the pendency of this appeal, the rating criteria for 
evaluating spinal injuries were amended, and became effective 
September 26, 2003.  68 Fed. Reg. 51,454-51,458 (Aug. 27, 
2003).  Where a regulation changes after the claim has been 
filed and before the administrative process has been 
concluded, the version most favorable to the veteran applies 
unless otherwise provided by the Secretary of Veterans 
Affairs.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Accordingly, the Board will consider both sets of criteria in 
evaluating the veteran's claim.      

Under the old and new criteria, ratings of 10, 20, 30, 40, 
50, 60 and 100 percent are authorized for such disorders as 
vertebra fracture and residuals, ankylosis, limitation of 
motion, lumbosacral strain, and for intervertebral disc 
syndrome.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5285-5295 
(2003); 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, and Diagnostic Codes 
5235-5243 (2006).  There is no evidence of record of vertebra 
fracture and ankylosis - these disorders are not indicated in 
the medical evidence of record the Board has reviewed.  The 
record does indicate, however, that the veteran claims 
limitation of motion, and has been diagnosed with lumbosacral 
strain and degenerative disc disease (suggesting possible 
intervertebral disc syndrome).  Therefore, the Board will 
address those relevant criteria under the rating code that 
apply to limitation of motion, lumbosacral strain, and 
intervertebral disc syndrome.  

With regard to limitation of motion, the older criteria 
authorize a 40 percent rating for severe limitation of 
motion, and a 20 percent rating for moderate limitation of 
motion.  Under the newer criteria, a 40 percent rating is 
authorized for forward flexion of the thoracolumbar spine 
limited to 30 degrees or less, while a 20 percent rating is 
authorized for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine (2006) and 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2003).  

With regard to lumbosacral strain, the older criteria 
authorize a 40 percent rating for severe symptoms, 
characterized by listing of spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  The older criteria authorize a 20 percent rating 
with muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5295.  Under the new 
criteria, lumbosacral strain is rated based on the new 
limitation of motion provisions noted above.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Diagnostic Code 5237 (2006).  

With regard to intervertebral disc syndrome, the older 
criteria authorize a 60 percent rating for pronounced 
symptomatology - i.e., persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, little 
intermittent relief.  A 40 percent rating is authorized for 
severe intervertebral disc syndrome characterized by 
recurring attacks with little intermittent relief.  And a 20 
percent rating is authorized for moderate symptoms 
characterized by recurring attacks.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  

Moreover, under the old criteria, intervertebral disc 
syndrome may be evaluated by combining, under 38 C.F.R. § 
4.25, separate evaluations of the chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities.  Whichever method results in the higher 
evaluation may then be used in assigning the disability 
rating.  "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so.  Id. Note (1).  When evaluating on 
the basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  
Id.  Note (2).  

Under the new criteria, intervertebral disc syndrome is 
evaluated on the total duration of incapacitating episodes 
over the past 12 months.  An incapacitating episode is 
defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  A 60 
percent rating is warranted with evidence of incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months, a 40 percent rating is warranted with 
evidence of incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months, and a 20 percent rating is warranted with evidence of 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2006).      
        
In this matter, the medical evidence of record dated from one 
year before the veteran's September 2000 appealed claim 
consists of VA and private treatment records, opinions from 
the veteran's private medical personnel, a January 2005 VA 
compensation examination opinion (the veteran was not 
examined by this physician), and a February 2007 VHA opinion 
from a specialist.  Based on this evidence, the Board finds 
that a rating in excess of 20 percent would be unwarranted 
for the veteran's lower back disorder at any time during the 
period of appeal.  See Fenderson, supra.  

VA treatment records dated in July 1996 indicate that the 
veteran had been diagnosed with lumbosacral strain during 
service and soon after service.  

A March 2002 letter from the veteran's private chiropractor 
stated that the veteran indicated that monthly chiropractic 
care allowed him greatly increased mobility, and decreased 
pain, but did not return him to his pre-injury condition.  

A March 2004 letter from the veteran's private chiropractor 
stated that radiologic findings indicated lumbarization of 
the S1 spine and hyperlordosis.  The examiner noted a slight 
retrolisthesis of L-5.  The Board notes that treatment 
records accompanying this letter are not legible.  

An October 2004 Magnetic Resonance Imaging (MRI) report noted 
minimal to mild degenerative disc disease throughout the 
lumbar spine/thoracolumbar junction sparing L5-S1 and focally 
greater at L3-4.  The report noted a multilevel annular bulge 
without disc herniation, stenosis, or neural impingement.  

A December 2004 letter from the veteran's private 
chiropractor reiterated the October 2004 MRI results, and 
stated that the results indicated lumbar strain.  In this 
letter, the chiropractor noted marked reduction in lumbar 
range of motion.  He also stated that the veteran should be 
restricted from lifting objects in excess of 15 pounds.  

The January 2005 VA examiner stated in her report that she 
reviewed the claims file.  She reiterated the findings 
regarding MRI, and noted that she found no evidence of spinal 
stenosis, nerve impingement, sciatica, peripheral neuropathy, 
paresthesia, or muscle spasm.       

A June 2005 letter from the veteran's private chiropractor 
stated that he had been treating the veteran for a back 
disorder since August 1998.  

A July 2005 letter from the veteran's private physician, who 
described herself as the veteran's primary care provider 
since April 1999, detailed restrictions on movement and 
weightlifting for the veteran.  She found that the veteran 
should be restricted to lifting weights no higher than 10 
pounds.  

The February 2007 VHA specialist stated at the outset of his 
letter that several other physicians reviewed this matter as 
well.  He noted that a physician with expertise in operative 
and invasive procedures reviewed the veteran's claim, as did 
a physician in orthopedic surgery.  He noted, moreover, that 
input was received from staff physicians in anesthesia and 
radiology.  The VHA reviewer commented on the October 2004 
MRI results.  This examiner stated that the MRI did not 
reveal any pathology such as bulging discs, did not indicate 
any compromise of the spinal canal, did not indicate stenosis 
of the nerve root foramen, and did not indicate severe 
arthritic changes or evidence of inflammation that would 
normally be associated with pain.  The VHA physician noted 
that the report did not indicate fibrosis of the muscles or 
loss of musculature that one would expect to see in a patient 
with severe back problems.  This reviewer stated that the MRI 
merely showed evidence of mild arthritic changes that would 
be normally found in many asymptomatic patients of the 
veteran's age.  

The Board has reviewed this medical evidence and finds 
unwarranted an increased rating under the old or the new 
criteria.  

An increase is unwarranted for limitation of motion.  Under 
the newer criteria, the next-highest rating in excess of 20 
percent (i.e., 40 percent) is not warranted because there is 
no legible information in the claims file regarding the 
veteran's range of motion.  To award a 40 percent rating 
under the newer criteria, evidence must show forward flexion 
of the thoracolumbar spine of less than 30 degrees.  See 38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2006).  Likewise, an increased rating 
is not warranted under the older criteria for limitation of 
motion because - in the absence of a comprehensive physical 
examination and review of the record - there is no evidence 
indicating that the veteran's limitation of motion is 
"severe" (which would warrant a 40 percent evaluation under 
the older criteria).  38 C.F.R. § 4.71a, DC 5292 (2003).  In 
making this conclusion, the Board notes that it has reviewed 
the comments of the veteran's chiropractor regarding the 
veteran's pain on motion.  But the Board finds more 
persuasive the VHA physician's findings, particularly given 
his detailed analysis of MRI results, the evidence therein 
indicating minimal to mild symptomatology, and the input into 
the VHA letter of several specialists.       

An increase is unwarranted for lumbosacral strain as well.  
Under the newer criteria, an increased rating is unwarranted 
because, as already noted, there are no clear medical 
findings regarding limitation of motion.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Diagnostic Code 5237 (2006).  Under the old 
criteria, the veteran does not manifest severe symptoms such 
as listing of spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5295.  

And an increase is unwarranted for intervertebral disc 
syndrome.  Under the newer criteria, an increase is not 
warranted because the record does not indicate that the 
veteran experiences incapacitating episodes, or has been 
prescribed bed rest for his disorder.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the Spine 
(2006).  Under the older criteria, an increase to 40 percent 
is not warranted because the medical evidence would not 
support a finding that the veteran has intervertebral disc 
syndrome symptoms that are severe and recurring with little 
intermittent relief.  In fact, as the January 2005 VA opinion 
and February 2007 VHA opinion note, the record does not 
indicate any neurological symptoms associated with the low 
back disorder.  See 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003).  

An increase is not warranted under the older criteria based 
on combining chronic orthopedic and chronic neurological 
manifestations either.  As noted already, the evidence 
indicates that the veteran experiences mild symptomatology - 
primarily manifested by subjective complaints of pain - from 
his orthopedic disorder.  Cf. Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999) (pain alone does not in and of 
itself constitute a disability).  In assessing this issue, 
the Board notes the findings of minimal to mild degenerative 
arthritis in the October 2004 MRI.  As such, a rating in 
excess of 20 percent would not be warranted based on 
orthopedic symptomatology.  See 38 C.F.R. § 4.71a, DC 5292, 
5293.    

As for neurological symptomatology, the Board finds no 
compensable rating warranted.  Again, the record indicates 
that the veteran experiences no neurological symptomatology.  
In short, the record does not demonstrate neurological 
symptoms that "are present constantly, or nearly so."  See 
38 C.F.R. § 4.124a, Diagnostic Code 8520.  As such, a rating 
in excess of 20 percent would not be warranted by combining 
orthopedic and neurological symptomatology.  

The Board has considered whether higher ratings are warranted 
for the veteran's back disorder based on functional loss due 
to flare-ups of pain, fatigability, incoordination, pain on 
movement, and weakness, which results in additional 
disability beyond that reflected on range of motion 
measurements.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  But the Board finds an 
additional increase under this authority unwarranted.  Simply 
put, the record does not contain a full and comprehensive 
analysis of the claims file, and of the veteran's low back 
status, that would warrant an increased rating under this 
authority.  See 38 C.F.R. § 3.655.    

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board notes that there is no indication in the record 
that application of the regular schedular standards is 
impracticable here.  The Board emphasizes that the percentage 
ratings assigned by the VA Schedule for Rating Disabilities 
represent the average impairment in earning capacity 
resulting from a service-connected disability.  38 C.F.R. 
§ 4.1 (2006).  Hence, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2006) for assignment of an 
extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).

III.  The Merits of the Claim for Secondary Service 
Connection

In October 2004, the veteran claimed service connection for 
an upper extremities disorder.  He contends that tendonitis 
in his elbows and forearms relates to his service-connected 
low back disorder.  In the February 2005 rating decision on 
appeal, the RO denied the veteran's claim.  For the reasons 
set forth below, the Board agrees with that decision.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  

Service connection may be established on a secondary basis 
for a disability that is proximately due to, the result of, 
or aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2006).  Establishing service-connection on 
a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2006).  
See also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) 
reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

At the outset, the Board notes that the veteran refused to 
attend VA compensation examinations for his service 
connection claim, just as he did with regard to his claim for 
increased rating noted above.  As noted, 38 C.F.R. § 3.655 
directs VA to deny claims for increase where veterans fail to 
appear for scheduled VA examinations.  By contrast, 38 C.F.R. 
§ 3.655 directs VA to decide service connection claims based 
on the record where veterans fail to appear for scheduled VA 
examinations.  As such, the Board will address the veteran's 
secondary service connection claim here, using the evidence 
of record as it now stands.  38 C.F.R. § 3.655.  

As noted in Part II of this decision, the record clearly 
demonstrates that the veteran has a current low back 
disorder.  The record also demonstrates that the veteran has 
a current tendonitis disorder of the upper extremities.  38 
C.F.R. § 3.310(a).  The several private chiropractic opinions 
of record, in addition to the July 2005 private medical 
report of record, note diagnoses of forearm and elbow 
tendonitis.  As no medical evidence of record disputes this 
diagnosis, the first element of 38 C.F.R. § 3.310 is 
established here.    

But the medical evidence of record preponderates against the 
veteran's contention that the second element of 38 C.F.R. 
§ 3.310 is satisfied here - that the veteran's low back 
disorder is causally related to his upper extremities 
tendonitis.  The medical evidence addressing this issue 
consists of the private opinions and the VA and VHA opinions.  

The private opinions support the proposition that an upper 
extremities disorder could relate to a low back disorder.  In 
December 2004, the chiropractor stated that altered weight 
bearing from the low back disorder aggravated the upper 
extremity tendonitis.  The July 2005 private physician report 
stated that altered weight bearing from the low back disorder 
"causes risk to his upper torso and arms."  In June 2005, 
the chiropractor stated that the veteran incurred his upper 
extremity tendonitis from extended driving and lifting for 
his civilian occupation, and stated that the altered weight 
bearing from the back injury "causes increased risk to his 
upper torso and arms."  In April 2007, the chiropractor 
reiterated his conviction that the altered mechanics caused 
by the veteran's low back disorder affects the veteran's 
upper extremities by aggravating his bilateral tendonitis (in 
this opinion, the chiropractor criticized the findings of the 
February 2007 VHA physician).  And in an email, received by 
the veteran in April 2007, a "Dr. G." stated that the 
veteran's "arm pain" could be related to his back pain.  
This physician indicated that overcompensation of one area of 
the body could adversely affect another area of the body.    

By contrast, the VA and VHA opinions of record contend 
otherwise.  The January 2005 VA opinion stated that, although 
lumbar spine disease may affect the lower extremities, it 
does not affect the upper extremities.  The examiner stated 
that altered weight bearing from the low back disorder should 
not affect the upper extremities due to the lack of 
anatomical continuity.  This examiner concluded that the 
bilateral tendonitis of the upper extremities was likely not 
caused by the low back disorder.  

And the February 2007 VHA physician stated that, based on a 
review of the claims file by him and several other physicians 
(an expert on operative and invasive procedures, an 
orthopedic surgeon, an anesthesiologist, and a radiologist), 
it was not likely that the low back disorder and upper 
extremity disorder were related.  The examiner found no 
reason that the veteran would develop "tennis elbow" from 
his low back disorder.  

The Board has closely reviewed these opinions and finds the 
VA and VHA opinions more persuasive and of more probative 
value than the private opinions.  See Evans v. West, 12 Vet. 
App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 
433 (1995)); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994) (the Board must account for the evidence it finds 
persuasive or unpersuasive, and provide reasons for rejecting 
material evidence favorable to the claim).  See also Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  

With regard to the private opinions, the Board notes that 
only the veteran's chiropractor offers nexus evidence.  Both 
opinions from physicians only indicate that the low back 
disorder "could" relate to the upper extremities, or that 
the low back disorder poses risk for the upper extremities.  
These opinions are not nexus evidence therefore.  As to the 
chiropractor's opinions addressing the issue of nexus, the 
Board notes that the opinions (dated in December 2004 and 
April 2007) are not based on a review of the claims file.  
See Reonal v. Brown, 5 Vet. App. 548 (1993) (the weight of a 
medical opinion is diminished where the basis for the opinion 
is not stated).  And neither opinion is supported by a 
detailed rationale.  See Bloom v. West, 12 Vet. App. 185, 187 
(1999); LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(supporting clinical data or other rationale should accompany 
medical opinion).  The opinions merely state that altered 
weight bearing from the veteran's low back disorder somehow 
aggravates upper extremity tendonitis initially caused by 
driving and lifting in the veteran's civilian occupation.    

By contrast, the VA and VHA opinions address the orthopedic 
and neurological aspects of the veteran's disorders, both are 
supported by rationales, and both are based on a review of 
the claims file.  Moreover, the Board particularly notes the 
strength of the February 2007 VHA opinion.  It is based on a 
review of the record, it is strongly worded, it is in 
response to a specific request from the Board to address the 
core issue here, and it is a result of input from several 
specialists in areas such as neurology, orthopedics, 
anesthesia, and radiology.  As such, the Board finds the VA 
and VHA evidence more persuasive, credible, and of more 
probative value than the supportive opinions by the veteran's 
chiropractor.  See Evans and Owens, both supra.  As such, the 
Board finds the preponderance of the medical evidence against 
the veteran's claim that his service-connected low back 
disorder relates to his upper extremity disorder.  

Based on this evidence, service connection is unwarranted for 
bilateral tendonitis, upper extremities.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.  

The Board has closely reviewed and considered the veteran's 
statements.  While these statements may be viewed as 
evidence, the Board must also note that laypersons without 
medical expertise or training are not competent to offer 
medical evidence on matters involving diagnosis and etiology.  
Therefore, the statements alone are insufficient to prove the 
veteran's claims.  Ultimately, a lay statement, however 
sincerely communicated, cannot form a factual basis for 
granting a claim requiring medical determinations.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  


ORDER

1.	An increased initial evaluation for the veteran's service-
connected low back myofascitis is denied.    

2.	Service connection for bilateral tendonitis, upper 
extremities, as secondary to the service-connected disability 
of low back myofascitis, is denied.      



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


